IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TYRONE WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5716

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 12, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Tyrone Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.


LEWIS, J.

      Appellant, Tyrone Williams, appeals the denial of his motion to correct

illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). For

the reasons discussed below, we affirm the order denying relief and certify conflict

with the Fifth District’s opinion in Wilkerson v. State, 143 So. 3d 462 (Fla. 5th

DCA 2014).
        Appellant was convicted of sexual battery by use of force not likely to cause

serious personal injury, a second-degree felony punishable by up to fifteen years’

imprisonment. §§ 775.082(3)(c); 794.011(5)(a), Fla. Stat. (2009). Appellant was

sentenced to life imprisonment as a dangerous sexual felony offender (“DSFO”)

pursuant to section 794.0115, Florida Statutes (2009). Appellant contends that his

life sentence as a DSFO 1 is illegal. He relies on Wilkerson v. State, 143 So. 3d
462 (Fla. 5th DCA 2014), which held that pursuant to section 794.0115(6), where

the minimum mandatory required by section 794.0115, Florida Statutes (2009),

exceeds the maximum sentence authorized by section 775.082(3)(c), the trial court

is limited to imposing a twenty-five-year minimum mandatory, and a life sentence

is not authorized. However, based upon the plain language of section 794.0115,

we disagree with the Fifth District’s holding in Wilkerson. See Williams v. State,

121 So. 3d 524, 530 (Fla. 2013) (noting that the plain and ordinary meaning of the

words of a statute must control and that when a statute is clear, a court need not

look behind the statute’s plain language for legislative intent or resort to rules of

statutory construction to ascertain intent).

        Section 794.0115(2), Florida Statutes (2009), states that a DSFO “must be

sentenced to a mandatory minimum term of 25 years imprisonment up to, and

including, life imprisonment.” Section 794.0115(6) mandates that if the minimum


1
    Appellant does not challenge his DSFO designation.
                                         2
mandatory term of section 794.0115 exceeds the statutory maximum authorized by

section 775.082, the minimum mandatory term must be imposed.              The plain

language of the statute makes the DSFO minimum mandatory sentence any term

between twenty-five years and life in prison, as the statute specifically states that

the minimum mandatory is “25 years imprisonment up to, and including, life

imprisonment.” § 794.0115(2), Fla. Stat. (2009) (emphasis added). There is no

restriction on the length of the minimum mandatory that may be imposed, other

than that it must be between twenty-five years and life.         Thus, a minimum

mandatory life sentence is authorized by section 794.0115 regardless of the

statutory maximum of the crime.

      This Court has read a similar “25 to life” provision, section 775.087(2)(a)3.,

Florida Statutes, to permit the imposition of a life sentence for a second-degree

felony. In Flowers v. State, 69 So. 3d 1042, 1044 (Fla. 1st DCA 2011), this Court

held that pursuant to the 10-20-life statute, which requires a minimum mandatory

term of “not less than 25 years and not more than a term of imprisonment of life in

prison” when a defendant discharges a firearm and causes great bodily harm or

death, the trial court could impose any minimum mandatory term between twenty-

five years and life for a defendant convicted of a second-degree felony. This Court

specifically rejected the argument that section 775.087(2)(a)3. limits the minimum

mandatory period to twenty-five years for a second-degree felony.          Id. This

                                         3
Court’s reasoning in Flowers applies to section 794.0115 as well. Appellant’s

minimum mandatory life sentence as a dangerous sexual felony offender is legal as

it is specifically authorized by section 794.0115. We recognize that this holding

conflicts with the Fifth District’s opinion in Wilkerson, and we certify conflict with

that decision.

      AFFIRMED; CONFLICT CERTIFIED.

THOMAS, J., CONCURS; MAKAR, J., CONCURS WITH OPINION.




                                          4
MAKAR, J., concurring.

      I concur fully, noting that the Fifth District’s decision in Wilkerson v. State,

143 So. 3d 461 (Fla. 5th DCA 2014), cannot stand unless our supreme court

revisits and changes course from its decision in Mendenhall v. State, 48 So. 3d
740, 750 (Fla. 2010), whose holding our court applied to validate the trial court’s

discretionary imposition of a “minimum mandatory life term” in Flowers v. State,

69 So. 3d 1042, 1044 (Fla. 1st DCA 2011). Reasonable alternative interpretations

of the sentencing statutes at issue in these cases exist, resulting in the 4-3 decision

in Mendenhall as well as the interpretive conflict between this case and Wilkerson

(which did not mention Mendenhall). Absent resolution of the conflict, trial judges

across Florida will lack uniform guidance on their sentencing discretion resulting

in geographically incongruous results as a comparison of this case with Wilkerson

demonstrates.




                                          5